Exhibit 10.9

FIRST AMENDED AND RESTATED

MANAGEMENT AGREEMENT

This FIRST AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is
entered into as of 23 day of April, 2012, and effective as of December 23, 2011,
by and among (i) Giraffe Holding, Inc., a Delaware corporation (“Parent”),
(ii) The Gymboree Corporation, a Delaware corporation (the “Gymboree”) and
(iii) Bain Capital Partners, LLC (“Bain” or the “Manager”). As used herein,
“Company” means Gymboree and its subsidiaries.

RECITALS

WHEREAS, Parent owned all of the outstanding stock of Acquisition Sub, and
Parent and Acquisition Sub entered into an Agreement and Plan of Merger, dated
as of October 11, 2010 (the “Merger Agreement”), among (i) Parent, (ii) Giraffe
Acquisition Corporation, a Delaware corporation, (“Acquisition Sub”) and
(iii) Gymboree, pursuant to which Acquisition Sub merged with and into Gymboree
(the “Merger”) on the terms and subject to the conditions set forth in the
Merger Agreement with Gymboree continuing as the surviving corporation;

WHEREAS, in connection with the Merger and related transactions (including the
Merger Agreement), the Manager provided advice, analysis and assistance,
including without limitation with respect to due diligence investigations and
the structuring and negotiation of debt facilities and other matters; and

WHEREAS, the parties hereto previously entered into that certain Management and
Agreement, dated as of October 22, 2010 (the “Original Agreement”), in order for
the Company to retain the Manager to provide management, consulting and
financial and other advisory services (“Services”) to the Company; and

WHEREAS, the parties desire to enter into this Agreement, to amend and restate
the Original Agreement in its entirety, effective as of the date of this
Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Services. The Manager hereby agrees that it will provide the following
Services to Parent and/or the Company:

(a) advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide Parent and/or the
Company with financing on terms and conditions satisfactory to Parent and/or the
Company, as applicable;

(b) financial, managerial and operational advice in connection with day-to-day
operations, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Company;



--------------------------------------------------------------------------------

(c) advice in connection with financing, acquisition, disposition, merger,
business combination and change of control transactions involving Parent and/or
the Company (however structured); and

(d) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Manager, on the one hand, and Parent and the
Company, on the other hand, may from time to time agree to in writing.

The Manager will devote, in its discretion, such time and efforts to the
performance of services contemplated hereby as the Manager deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Manager on a weekly, monthly, annual or other
basis. Parent and the Company each acknowledge that the Manager’s services are
not exclusive to Parent or the Company and that the Manager will render similar
services to other Persons. The Manager, Parent and the Company understand that
Parent and/or the Company may, at times, engage one or more investment bankers
or financial advisers to provide services in addition to, but not in lieu of,
Services provided by the Manager under this Agreement. In providing services to
Parent and/or the Company, the Manager will act as an independent contractor and
it is expressly understood and agreed that this Agreement is not intended to
create, and does not create, any partnership, agency, joint venture or similar
relationship and that no party hereto has the right or ability to contract for
or on behalf of any other party hereto or to effect any transaction for the
account of any other party hereto.

2. Payment of Fees.

(a) During the Term (as such term is defined in Section 3 hereof), the Company
will pay to the Manager (or such affiliates of the Manager as the Manager may
designate), the Periodic Fee in exchange for the ongoing Services provided by
the Manager under this Agreement, such fee being payable by the Company
quarterly in advance on or before the start of each calendar quarter. The
“Periodic Fee” shall be an aggregate annual periodic fee of $3,000,000;
provided, however, that from and after the date hereof the Periodic Fee shall be
reduced by $270,000 (the “Credit”) until such time as the Manager elects to
eliminate such Credit by prior written notice to the Company and cause the
Periodic Fee to be $3,000,000. The Periodic Fee will be prorated for any partial
period of less than three months. The Manager may elect in its sole discretion
to defer the receipt of all or a portion of the Periodic Fee; provided, that any
such election to defer shall be made in accordance with and subject to the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.

(b) During the Term, the Manager will advise the Company in connection with
financing, acquisition, disposition and change of control transactions involving
the Company or any of its direct or indirect subsidiaries (however structured),
and the Company will pay to the Manager (or such affiliates of the Manager as
the Manager may designate) an aggregate fee (each a “Subsequent Fee”) in
connection with each such transaction equal to one percent (1%) of the gross
transaction value of such transaction.



--------------------------------------------------------------------------------

(c) In the case of an Initial Public Offering or a Change of Control (as defined
below), the Company shall pay to the Manager (or such affiliates of the Manager
as the Manager may designate), in addition to the fees payable above, a lump sum
amount equal to the net present value (using a discount rate equal to the then
prevailing yield on U.S. Treasury Securities of like maturity) of the Periodic
Fees, without taking into account any reductions made pursuant to Section 2(a)
above, that would have been payable to the Manager with respect to the period
from the date of such Initial Public Offering or Change of Control until the end
of the Term then in effect (without giving any effect to an early termination of
the Term as a result of such Change of Control or Initial Public Offering). Such
fee to be due and payable at the closing of such transaction and in the case of
financing transactions, whether or not any such financing is actually committed
or drawn upon. For purposes of this Agreement, (i) “Change of Control” shall
mean (a) any change in the ownership of the capital stock of Parent or the
Company if, immediately after giving effect thereto, any Person (or group of
Persons acting in concert) other than the Manager and its affiliates will have
the direct or indirect power to elect a majority of the members of the board of
directors of Parent or the Company or (b) any change in the ownership of the
capital stock of Parent or the Company if, immediately after giving effect
thereto, the Manager and its affiliates shall, directly or indirectly,
beneficially own less than 50% of the capital stock of Parent or the Company;
and (ii) “Initial Public Offering” shall mean the initial public offering and
sale of common stock of Parent or the Company for cash pursuant to an effective
registration statement under the Securities Act of 1933, as in effect from time
to time, registered on Form S-1 (or any successor form under the Securities Act
of 1933, as in effect from time to time).

Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available federal funds to the account specified on Schedule 1
hereto, or to such other account(s) as the Manager may specify to the Company in
writing prior to such payment.

3. Term. This Agreement will continue in full force and effect until
December 31, 2020; provided that this Agreement shall be automatically extended
on such date and each December 31 thereafter for an additional year unless the
Company or the Manager provides written notice of its desire not to
automatically extend the term of this Agreement to the other parties hereto at
least 90 days prior to such December 31; and provided further, however, that
(a) the Manager may cause this Agreement to terminate at any time and (b) this
Agreement will terminate automatically upon an Initial Public Offering or a
Change of Control unless the Company and the Manager determine otherwise (the
period on and after the date hereof through the termination hereof being
referred to herein as the “Term”); and provided further, however, that each of
(x) Sections 4, 5 and 8 hereof (whether in respect of or relating to services
rendered during or after the Term) will all survive any termination of this
Agreement to the maximum extent permitted under applicable law and (y) any and
all accrued and unpaid obligations of the Company owed under Section 2 hereof
will be paid promptly upon any termination of this Agreement. At the end of the
Term, all obligations of the Manager under this Agreement will terminate and any
subsequent services rendered by the Manager to the Company will be separately
compensated.



--------------------------------------------------------------------------------

4. Expenses; Indemnification.

(a) Expenses. The Company will pay on demand all Reimbursable Expenses. As used
herein, “Reimbursable Expenses” means all (i) reasonable out-of-pocket expenses
incurred from and after the effective date of the Merger relating to their
Affiliated Funds’ (as defined below) investment in, the operations of, or the
services provided by the Manager to, the Company or any of its affiliates from
time to time (including, without limitation, all air travel (by first class on a
commercial airline or by charter, as determined by the Manager) and other
reasonable travel related expenses), (ii) reasonable out-of-pocket legal
expenses incurred by the Manager or its affiliates from and after the date
hereof in connection with the enforcement of rights or taking of actions under
this Agreement, under Acquisition Sub’s certificate of incorporation and bylaws,
or under any subscription agreements, stockholders agreements, registration
rights agreements, voting agreements or similar agreements entered into with the
Company in connection with investments in the Company (subject to any applicable
limitations on expense reimbursement rights expressly set forth in such
agreements) and (iii) expenses incurred from and after the date hereof by the
Manager and its affiliates, which the Manager, in its sole discretion, deems
properly allocable to the Company under this Agreement.

(b) Indemnity and Liability. The Company hereby indemnifies and agrees to
exonerate and hold the Manager, each Affiliated Fund of the Manager, and each of
their respective former, current or future, direct or indirect, directors,
officers, employees, agents, advisors and affiliates, each former, current or
future, direct or indirect holder of any equity interests or securities of the
Manager or any Affiliated Fund of the Manager (whether such holder is a limited
or general partner, member, stockholder or otherwise), each former, current or
future assignee of the Manager or any Affiliated Fund of the Manager and each
former, current or future director, officer, employee, agent, advisor, general
or limited partner, manager, management company, member, stockholder, affiliate,
controlling person, representative and assignee of any of the foregoing (each
such person or entity, a “Related Person”) (collectively, the “Indemnitees”)
free and harmless from and against any and all actions, causes of action, suits,
claims, liabilities, damages and costs and expenses in connection therewith
(including reasonable attorneys’ fees and expenses) incurred by the Indemnitees
or any of them before or after the date of this Agreement (collectively, the
“Indemnified Liabilities”), as a result of, arising out of, or in any way
relating to (i) this Agreement, the Merger Agreement, the Merger, any
transaction to which the Company or any of its affiliates is a party, or any
other circumstances with respect to the Company or any of its affiliates or
(ii) operations of, or services provided by the Manager to, the Company or any
of its affiliates from time to time (including but not limited to any
indemnification obligations assumed or incurred by any Indemnitee to or on
behalf of the Company, or any of its accountants or other representatives,
agents or affiliates) except for any such Indemnified Liabilities arising from
such Indemnitee’s willful misconduct. If and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Company
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
For purposes of this Section 4(b), “willful misconduct” will be deemed to have
occurred only if so found in a



--------------------------------------------------------------------------------

final non-appealable judgment of a court of competent jurisdiction to such
effect, in which case to the extent any of the foregoing limitations is so
determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Company, then such payments shall be promptly repaid by
such Indemnitee to the Company. The rights of any Indemnitee to indemnification
hereunder will be in addition to any other rights any such Person may have under
any other agreement or instrument referenced above or any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation. Notwithstanding the foregoing
or any other provisions hereof, the rights of the Indemnitees (other than the
Manager) hereunder may only be exercised on their behalf by the Manager. In this
Agreement, (i) “Person” means any individual or corporation, association,
partnership, limited liability company, joint venture, joint stock or other
company, business trust, trust, organization, or other entity of any kind and
(ii) the term “Affiliated Funds” means, with respect to any specified investment
fund, any other investment fund that directly or indirectly controls, is
controlled by or is under common control with such specified fund or that has
the same general partner or primary investment advisor as such specified fund
(or a general partner or primary investment advisor that controls, is controlled
by or is under common control with the general partner or primary investment
advisor of such specified fund).

(c) Indemnification Priority. The Company hereby acknowledges that the rights to
indemnification, advancement of expenses and/or insurance provided pursuant to
this Section 4 may also be provided to certain Indemnitees by Bain Capital Fund
X, L.P. and certain of its affiliates and Affiliated Funds (other than the
Company) (collectively, the “Affiliate Indemnitors”) and by insurers providing
insurance coverage to the Affiliated Indemnitors. The Company hereby agrees
that, as between itself and the Affiliate Indemnitors and their insurers (i) the
Company is the indemnitor of first resort with respect to all such indemnifiable
claims against such Indemnitees, whether arising under this Agreement or
otherwise (i.e., its obligations to such Indemnitees are primary and any
obligation of the Affiliate Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such
Indemnitees are secondary), (ii) the Company shall be required to advance the
full amount of expenses incurred by such Indemnitees and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement (or any other agreement between the Company and such Indemnitee),
without regard to any rights such Indemnitee may have against the Affiliate
Indemnitors or any of their insurers and (iii) the Company irrevocably waives,
relinquishes and releases the Affiliate Indemnitors from any and all claims
against the Affiliate Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company agrees to indemnify the
Affiliate Indemnitors directly for any amounts that the Affiliate Indemnitors
pay as indemnification or advancement on behalf of any such Indemnitee and for
which such Indemnitee may be entitled to indemnification from the Company in
connection with serving as a director or officer (or equivalent titles) of the
Company. The Company further agrees that no advancement or payment by the
Affiliate Indemnitors on behalf of any such Indemnitee with respect to any claim
for which such Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Affiliate



--------------------------------------------------------------------------------

Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of such Indemnitee against the Company, and the
Company shall cooperate with the Indemnitee in pursuing such rights.

5. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. The Manager does not make any representations
or warranties, express or implied, in respect of the Services to be provided by
the Manager hereunder. In no event will the Manager or any of the Indemnitees be
liable to Parent, the Company or any of their respective affiliates for any act,
alleged act, omission or alleged omission that does not constitute willful
misconduct of the Manager as determined by a final, non-appealable determination
of a court of competent jurisdiction.

(b) Freedom to Pursue Opportunities. In recognition that the Manager and its
respective Indemnitees currently have, and will in the future have or will
consider acquiring, investments in numerous companies with respect to which the
Manager or its Indemnitees may serve as an advisor, a director or in some other
capacity, and in recognition that the Manager and its respective Indemnitees
have a myriad of duties to various investors and partners, and in anticipation
that Parent and/or the Company, on the one hand, and the Manager (or one or more
affiliates, associated investment funds or portfolio companies, or clients of
the Manager), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the benefits to be derived by Parent and
the Company hereunder and in recognition of the difficulties that may confront
any advisor who desires and endeavors fully to satisfy such advisor’s duties in
determining the full scope of such duties in any particular situation, the
provisions of this Section 5(b) are set forth to regulate, define and guide the
conduct of certain affairs of Parent and the Company as they may involve the
Manager. Except as the Manager may otherwise agree in writing after the date
hereof:

(i) The Manager and its Indemnitees will have the right: (A) to directly or
indirectly engage in any business (including, without limitation, any business
activities or lines of business that are the same as or similar to those pursued
by, or competitive with, Parent, the Company or any of their respective
subsidiaries) or invest, own or deal in securities of any other Person so
engaged in any business, (B) to directly or indirectly do business with any
client or customer of Parent, the Company or any of their respective
subsidiaries or, (C) to take any other action that the Manager believes in good
faith is necessary to or appropriate to fulfill its obligations as described in
the first sentence of this Section 5(b) and (D) not to present potential
transactions, matters or business opportunities to Parent, the Company or any of
their respective subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another Person.

(ii) The Manager and its respective Indemnitees will have no duty (contractual
or otherwise) to communicate or present any corporate opportunities



--------------------------------------------------------------------------------

to Parent, the Company or any of their respective affiliates or to refrain from
any actions specified in Section 5(b)(i) hereof, and Parent and the Company, on
their own behalf and on behalf of their respective affiliates, each hereby
renounces and waives any right to require the Manager or any of its Indemnitees
to act in a manner inconsistent with the provisions of this Section 5(b).

(iii) The Manager and its Indemnitees will not be liable to Parent, the Company
or any of their respective affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 5(b) or of any such Person’s participation therein.

(c) Limitation of Liability. In no event will the Manager or any of its
Indemnitees be liable to Parent, the Company or any of their respective
affiliates for any indirect, special, punitive, incidental, exemplory or
consequential damages, including, without limitation, lost profits or savings,
whether or not such damages are foreseeable, or for any third party claims
(whether based in contract, tort or otherwise), relating to the Services to be
provided by the Manager hereunder. Additionally, in no event shall the aggregate
liability of the Manager and all of its Indemnitees with respect to this
Agreement or any Services provided hereunder exceed the fees received by the
Manager pursuant to Section 2 of this Agreement.

6. Assignment, etc. Except as provided below, no party hereto has the right to
assign this Agreement without the prior written consent of each of the other
parties. Notwithstanding the foregoing, (a) the Manager may assign all or part
of its rights and obligations hereunder to any affiliate of the Manager that
provides services similar to those called for by this Agreement, in which event
the Manager will be released of all of its rights and obligations hereunder and
(b) the provisions hereof for the benefit of Indemnitees (other than the Manager
itself) or Affiliate Indemnitors shall also inure to the benefit of such other
Indemnitees, Affiliate Indemnitors and their respective successors and assigns.

7. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
the Manager and Acquisition Sub (or their respective successors); provided, that
the Manager may individually agree to waive or reduce any fee to which it is
entitled pursuant to this Agreement, and, unless otherwise directed by the
Manager, such waived portion shall revert to the Company. No waiver on any one
occasion will extend to or effect or be construed as a waiver of any right or
remedy on any future occasion. No course of dealing of any Person nor any delay
or omission in exercising any right or remedy will constitute an amendment of
this Agreement or a waiver of any right or remedy of any party hereto.

8. Governing Law; Jurisdiction.

(a) Choice of Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of New York.



--------------------------------------------------------------------------------

(b) Consent to Jurisdiction. Each of the parties hereto agrees that all actions,
suits or proceedings arising out of, based upon or relating to this Agreement or
the subject matter hereof will be brought and maintained exclusively in the
federal and state courts of the State of New York, City of New York, County of
New York. Each of the parties hereto by execution hereof (i) hereby irrevocably
submits to the jurisdiction of the federal and state courts in the State of New
York, City of New York, County of New York for the purpose of any action, suit
or proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard will be deemed to be included in clause
(i) above. Each of the parties hereto hereby consents to service of process in
any such suit, action or proceeding in any manner permitted by the laws of the
State of New York, agrees that service of process by registered or certified
mail, return receipt requested, at the address specified in or pursuant to
Section 10 hereof is reasonably calculated to give actual notice and waives and
agrees not to assert by way of motion, as a defense or otherwise, in any such
action, suit or proceeding any claim that service of process made in accordance
with Section 10 hereof does not constitute good and sufficient service of
process. The provisions of this Section 8 will not restrict the ability of any
party to enforce in any court any judgment obtained in a court included in
clause (i) above.

(c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF, BASED UPON OR RELATING TO
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY EACH OTHER PARTY THAT
THE PROVISIONS OF THIS SECTION 8(C) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
SUCH PARTY IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. ANY OF THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH OF THE PARTIES HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.



--------------------------------------------------------------------------------

9. Entire Agreement, Etc. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto. Parent and each of its
subsidiaries party shall be jointly and severally liable for all obligations of
the Company or any other of its subsidiaries hereunder.

10. Notice. All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile or (iii) sent by certified or registered mail or by
Federal Express, DHL, UPS or any other comparably reputable overnight courier
service, postage prepaid, to the appropriate address as follows:

If to the Company, to it at:

c/o The Gymboree Corporation

500 Howard Street

San Francisco, CA 94105

Attention:

 

General Counsel

Facsimile:

 

(415) 278-7562

with copies to:

Bain Capital Partners, LLC

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Facsimile:

 

(617) 516-2010

Attention:

 

General Counsel

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02119

Facsimile:

 

(617) 951-7050

Attention:

 

R. Newcomb Stillwell

  Howard S. Glazer

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail. Each of the parties hereto shall be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.



--------------------------------------------------------------------------------

11. Severability. If in any judicial or arbitral proceedings a court or
arbitrator refuses to enforce any provision of this Agreement, then such
unenforceable provision will be deemed eliminated from this Agreement for the
purpose of such proceedings to the extent necessary to permit the remaining
provisions to be enforced, and the parties hereto shall negotiate in good faith
to seek to enter into substitute provisions incorporating, as nearly as
possible, the purpose, intent and effect of such unenforceable provision. To the
full extent, however, that the provisions of any applicable law may be waived,
they are hereby waived to the end that this Agreement be deemed to be a valid
and binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof is found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.

12. Miscellaneous

(a) Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

(b) Interpretation. The headings contained in this Agreement are for convenience
of reference only and will not in any way affect the meaning or interpretation
hereof. As used herein the word “including” shall be deemed to mean “including
without limitation”. This Agreement reflects the mutual intent of the parties
and no rule of construction against the drafting party shall apply.

(c) No Third Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer, and, except for Indemnitees and Affiliate Indemnitors, each as defined
in Section 4 hereof (but subject to the rights of the Manager to exercise the
rights of the same), no provision hereof shall confer third party beneficiary
rights upon any other Person.

[The remainder of this page is intentionally left blank. Signatures immediately
follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.

 

COMPANY:

    THE GYMBOREE CORPORATION    

 

   

Name:

 

Matthew K. McCauley

   

Title:

 

Chief Executive Officer

PARENT:

    GIRAFFE HOLDING, INC.    

 

   

Name:

 

Jordan Hitch

   

Title:

 

Secretary & Vice President

MANAGER:

    BAIN CAPITAL PARTNERS, LLC    

By:

 

 

   

Name:

 

Jordan Hitch

   

Title:

 

Authorized Signatory